Beatty, J.,
concurring:
In the case of Humboldt Mill and Mining Company v. Terry et al. (11 Nev. 237), I expressed the opinion (which is only confirmed by the fuller presentation of the facts made in this case) that there never was any judgment in favor of these plaintiffs upon the confession of Ginaca & Gintz, and consequently that the plaintiff in that action acquired the title of Ginaca & Gintz free from any lien in favor of these plaintiffs. The court, however, determined otherwise, and the question cannot be again raised by the Humboldt Mill and Mining company, or those claiming under them. As to them the matter is res judicata.
If, therefore, Ginaca & Gintz conveyed to that corporation a perfect title to the premises in controversy, subject only to the lien of these plaintiffs, and if they have purchased the premises under execution issued upon their judgment, there is an end of the case, for no one w'ho is in a position to question the correctness of the former decision of this court can have any valid claim thereto.
*526On .both these points the findings of the district court are conclusive, and as there is no statement of the case which purports to contain all the evidence, the correctness of the findings cannot be questioned.
It appears therefrom that Ginaca & Gintz, as partners, occupied the land and acquired the government title thereto from the trustee of the town site of Winnemucca, while the judgment of plaintiff's constituted a lien upon all their real estate in Humboldt county.
They conveyed the property to the Humboldt Mill and Mining company subject to the lien. After it had been so conveyed, Mrs. Ginaca filed a declaration of homestead, but this was totally invalid, for two reasons: First, the land was the partnership property of Ginaca & Gintz; and, second, at the time of making and filing her declaration she had removed from the state and has never since returned.
Upon the other points discussed I concur in the opinion of the chief justice, and I concur in the order of affirmance.